DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-2, 7-10, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable Krueger (US 20110257512 A1) in view of Allison (US 20160199131 A1) and further in view of Claude (US 10349824 B2).

Regarding claim 1, Krueger discloses positioning a balloon (item 30), which is fitted at a distal end of a catheter (item 28), at an ostium of a blood vessel of a patient (see para. [0020] “Once the elongate portion 28 is located in a desired position, for example near a pulmonary vein ostium PV in the case of an illustrative pulmonary vein isolation (PVI) procedure, the balloon 30 is inflated to engage with the lumen of the pulmonary vein PV so as to anchor the balloon 30”).  
Krueger further discloses the balloon positioning attempting to achieve circumferential physical contact between the balloon and an entire circumference of the ostium (see para. [0021] “The balloon 30 proximate to the tip of the interventional instrument 24 inflates to block fluid flow through the fluid conduit, specifically blood flow in the pulmonary vein PV”). 
Krueger further discloses imaging with magnetic resonance imaging (MRI) one or more slices across the ostium (see para. [0023] “Protons of the blood flow 40 past the inflated balloon 30 in close proximity to the paramagnetic or ferromagnetic material 34 accumulate additional phase and are thus visualized in magnetic resonance images as an extended magnetic resonance image artifact 42 (see FIG. 2) corresponding to the fluid flow (venous blood flow 40, in FIG. 2) through the fluid conduit (the pulmonary vein ostiae PV in FIG. 2) past the  balloon 30 in FIG. 2.”). Krueger further discloses estimating the extent of blood flow along the circumference of the ostium based on the MRI (see Krueger para. [0023] “Local blood flow 40 around the inflated balloon 30 is detectable in the magnetic resonance image … magnetic resonance image artifact 42 (see FIG. 2) corresponding to the fluid flow (venous blood flow 40, in FIG. 2) through the fluid conduit (the pulmonary vein ostiae PV in FIG. 2) past the unsatisfactory seal provided by the inflated balloon 30”) where imaging blood flow around the inflated balloon indicates that the flow is along the circumference of the ostium, since the balloon is placed circumferentially along the ostium (see para. [0028] “The disclosed techniques for assessment of the seal against fluid flow can be used in MR-guided electrophysiology interventions involving circumferential ablation of pulmonary veins using a balloon 30”).

Krueger further discloses indicating to a user an extent of the circumferential physical contact between the balloon and the ostium based on the estimated extent of blood flow from the MRI (see para. [0025] “magnetic resonance imaging, to provide both guidance for inserting the interventional instrument 24, and assessment of the seal against fluid flow provided by the inflated balloon30 …  the marker matrix 34 provides accurate localization of the inflated balloon 30 with respect to the pulmonary vein ostiae PV”) where assessment of the seal indicates the circumferential contact between the balloon and the pulmonary vein ostiae (see para. [0028] “The disclosed techniques for assessment of the seal against fluid flow can be used in MR-guided electrophysiology interventions involving circumferential ablation of pulmonary veins using a balloon 30”). 

However, Krueger does not explicitly disclose the catheter including a plurality of electrodes. This is disclosed by Allison in an analogous imaging field of endeavor (see para. [0068] “one or more of the electrodes positioned along an expandable balloon or other structure are configured to contact targeted tissue when such a balloon or other structure is radially expanded”)
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the balloon catheter of Krueger to incorporate one or more electrodes along the balloon as disclosed by Allison. This would allow for ablation at an ostium of a vein using a balloon, which would allow the user to more effectively ablate tissue for treatment of atrial fibrillation (see Krueger para. [0012] “to ensure proper full circumferential contact during ablation of the pulmonary veins in the treatment of atrial fibrillation”).
Further, Krueger does not explicitly disclose indicating which electrodes of the plurality of electrodes are in contact with the ostium based on the estimated extent of blood flow from the MRI. This is disclosed by Claude in an analogous imaging field of endeavor. Claude discloses indicating which electrodes of the plurality of electrodes are in contact with the ostium (see col 9 lines 44-48 “since each electrode is individually addressable, and the visualization system allows the operator to identify whether an individual electrode is in contact with tissue, only electrodes in contact with tissue may be turned on”) based on the estimated extent of blood flow (see col 31 lines 42-44 “A white region indicates a lack of blood flow, and thus indicates that contact is being made against the tissue”) from the MRI (see col 24 lines 42-44 “The MRI systems”)
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the balloon catheter of Krueger to incorporate identifying individual electrodes that are in contact with tissue based on blood flow mapped by MRI as disclosed by Claude. This would allow the user to more effectively position a balloon catheter for optimal placement, thus leading to a more accurate ablation procedure (see Krueger para. [0012] “enabling the use of a magnetic resonance scanner for monitoring of balloon anchoring and vascular seal quality during an interventional procedure employing a balloon catheter e.g. to ensure proper full circumferential contact during ablation”). 

Further, Krueger does not explicitly disclose activating only the electrodes of the plurality of electrodes that are in contact with the ostium. This is disclosed by Allison in an analogous imaging field of endeavor (see para. [0070] “the system can be configured to confirm tissue contact between an electrode and the targeted tissue before that specific electrode can be activated to supply ablative energy to such targeted tissue … the system can be configured to ensure that all electrodes that will be activated are in contact with such tissue before ablative energy is supplied by such electrodes to targeted tissue”). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the balloon catheter of Krueger to have the capability of activating specific electrodes disposed on the catheter based on contact with tissue, as disclosed by Allison. This would allow the user to have greater control over the 

Regarding claim 2, Krueger discloses positioning the balloon comprises positioning the balloon at an ostium of a pulmonary vein (see para. [0020] “Once the elongate portion 28 is located in a desired position, for example near a pulmonary vein ostium PV in the case of an illustrative pulmonary vein isolation (PVI) procedure, the balloon 30 is inflated to engage with the lumen of the pulmonary vein PV so as to anchor the balloon 30”) also (see para. [0002] “the balloon is part of the ablation catheter and, during treatment, is typically seated in one of the ostiae of a pulmonary vein”). 

Regarding claim 7, Krueger discloses imaging the slices comprising applying an MRI protocol that does not require injection of contrast agent to show blood flow (see Krueger para. [0025] “Magnetic resonance imaging moreover offers the advantage of soft tissue contrast and vessel lumen visualization without requiring additional contrast agents”). 

Regarding claim 8, Krueger discloses imaging the slices comprising acquiring a sequence of the slices over time (see Krueger para. [0025] “The disclosed approach for assessing the seal provided by the inflated balloon 30 can be performed using regular real-time magnetic resonance imaging sequences such as EPI or SSFP. The use of cinematic (CINE) image sequences is sometimes useful for detecting the extended susceptibility artifact 42”).

Regarding claim 9, Krueger discloses a console (item 22), which is configured to receive one or more magnetic resonance imaging (MRI) slices acquired by an MRI system across an ostium of a blood vessel of a patient (see para. [0019] “The reconstructed image, or a selected portion thereof such as a two-dimensional slice or a maximum intensity projection (MIP) or so forth, is suitably displayed on the display 20 of a computer 22 or other user interface device.”) where the reconstructed image of para. [0019] is that of an MRI system across the ostium of a blood vessel (see para. [0023] “visualized in magnetic resonance images as an extended magnetic resonance image artifact 42 (see FIG. 2) corresponding to the fluid flow (venous blood flow 40, in FIG. 2) through the fluid conduit (the pulmonary vein ostiae PV in FIG. 2”). Krueger further discloses while a balloon, which is fitted at a distal end of a catheter, is positioned at the ostium and attempts to achieve circumferential physical contact between the balloon and an entire circumference of the ostium (see para. [0021] “The balloon 30 proximate to the tip of the interventional instrument 24 inflates to block fluid flow through the fluid conduit, specifically blood flow in the pulmonary vein PV”).
Krueger further discloses a processor (item 18 see para. [0019] “The resulting imaging data are suitably processed by an image reconstruction and image processing subsystem 18”), which is configured to: estimate, using the MRI system, an extent of blood flow along the circumference of the ostium; (see Krueger para. [0023] “Local blood flow 40 around the inflated balloon 30 is detectable in the magnetic resonance image … magnetic resonance  corresponding to the fluid flow (venous blood flow 40, in FIG. 2) through the fluid conduit (the pulmonary vein ostiae PV in FIG. 2) past the unsatisfactory seal provided by the inflated balloon 30”) where imaging blood flow around the inflated balloon indicates that the flow is along the circumference of the ostium, since the balloon is placed circumferentially along the ostium (see para. [0028] “The disclosed techniques for assessment of the seal against fluid flow can be used in MR-guided electrophysiology interventions involving circumferential ablation of pulmonary veins using a balloon 30”). Krueger further discloses based on the estimated extent of blood flow, indicate to a user an extent of the circumferential physical contact between the balloon and the ostium (see para. [0025] “magnetic resonance imaging, to provide both guidance for inserting the interventional instrument 24, and assessment of the seal against fluid flow provided by the inflated balloon30 …  the marker matrix 34 provides accurate localization of the inflated balloon 30 with respect to the pulmonary vein ostiae PV”) where assessment of the seal indicates the circumferential contact between the balloon and the pulmonary vein ostiae (see para. [0028] “The disclosed techniques for assessment of the seal against fluid flow can be used in MR-guided electrophysiology interventions involving circumferential ablation of pulmonary veins using a balloon 30”).
However, Krueger does not explicitly disclose the catheter including a plurality of electrodes. This is disclosed by Allison in an analogous imaging field of endeavor (see para. [0068] “one or more of the electrodes positioned along an expandable balloon or other structure are configured to contact targeted tissue when such a balloon or other structure is radially expanded”)

Further, Krueger does not explicitly disclose a processor configured to activate specific electrodes of the plurality of electrodes based on the extent of the circumferential physical contact between the balloon and the ostium. This is disclosed by Allison in an analogous imaging field of endeavor (see para. [0070] “the system can be configured to confirm tissue contact between an electrode and the targeted tissue before that specific electrode can be activated to supply ablative energy to such targeted tissue … the system can be configured to ensure that all electrodes that will be activated are in contact with such tissue before ablative energy is supplied by such electrodes to targeted tissue”). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the balloon catheter of Krueger to have the capability of activating desired electrodes disposed on the catheter based on contact with tissue, as disclosed by Allison. This would allow the user to have greater control over the catheter device, allowing for specific regions to be ablated. 
Further, Krueger does not explicitly disclose indicating which electrodes of the plurality of electrodes are in contact with the ostium based on the estimated extent of blood flow from the MRI. This is disclosed by Claude in an analogous imaging field of endeavor. Claude discloses indicating which electrodes of the plurality of electrodes are in contact with the ostium (see col 9 lines 44-48  “since each electrode is individually addressable, and the visualization system allows the operator to identify whether an individual electrode is in contact with tissue, only electrodes in contact with tissue may be turned on”) based on the estimated extent of blood flow (see col 31 lines 42-44 “A white region indicates a lack of blood flow, and thus indicates that contact is being made against the tissue”) from the MRI (see col 24 lines 42-44 “The patient maps that are created herein are different from volume patient maps, which can be generated using, for example … MRI systems”)
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the balloon catheter of Krueger to incorporate identifying individual electrodes that are in contact with tissue based on blood flow mapped by MRI as disclosed by Claude. This would allow the user to more effectively position a balloon catheter for optimal placement, thus leading to a more accurate ablation procedure. (see Krueger para. [0012] “enabling the use of a magnetic resonance scanner for monitoring of balloon anchoring and vascular seal quality during an interventional procedure employing a balloon catheter e.g. to ensure proper full circumferential contact during ablation”).

Further, Krueger does not explicitly disclose activating only the electrodes of the plurality of electrodes that are in contact with the ostium. This is disclosed by Allison in an analogous imaging field of endeavor (see para. [0070] “the system can be configured to confirm tissue contact between an electrode and the targeted tissue before that specific electrode can be activated to supply ablative energy to such targeted tissue … the system can be configured to ensure that all electrodes that will be activated are in contact with such tissue before ablative energy is supplied by such electrodes to targeted tissue”). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the balloon catheter of Krueger to have the capability of activating specific electrodes disposed on the catheter based on contact with tissue, as disclosed by Allison. This would allow the user to have greater control over the catheter device, allowing for specific regions to be ablated.  Therefore, it would have been obvious to substitute one known element, in this case, the ability to activate specific electrodes based on contact as disclosed by Allison, for the balloon catheter of Krueger in order to obtain predictable results.

Regarding claim 10, Krueger discloses the balloon being configured to be positioned at an ostium of a pulmonary vein (see para. [0020] “Once the elongate portion 28 is located in a desired position, for example near a pulmonary vein ostium PV in the case of an illustrative pulmonary vein isolation (PVI) procedure, the balloon 30 is inflated to engage with the lumen of the pulmonary vein PV so as to anchor the balloon 30”) also (see para. [0002] “the balloon is part of the ablation catheter and, during treatment, is typically seated in one of the ostiae of a pulmonary vein”). 

Regarding claim 15, Krueger discloses the processor is configured to indicate the extent of physical contact based on an MRI protocol that does not require injection of contrast agent without requiring additional contrast agents”).

Regarding claim 16, Krueger discloses the MRI system is configured to acquire a sequence of the slices over time (see Krueger para. [0025] “The disclosed approach for assessing the seal provided by the inflated balloon 30 can be performed using regular real-time magnetic resonance imaging sequences such as EPI or SSFP. The use of cinematic (CINE) image sequences is sometimes useful for detecting the extended susceptibility artifact 42”). 


Response to Arguments
Applicant’s arguments, see pages 6-7, filed May 18th, 2021, with respect to the rejection of claims 1 and 9 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Claude (US 10349824 B2) as described above. A formal request for an interview may be submitted by the applicant if needed. 

Conclusion                                                                                                                                                    Any inquiry concerning this communication or earlier communications from the examiner 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 5712701790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVAN NIKOLAOS LOMIS/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Acting Supervisory Patent Examiner of Art Unit 3793